Henry Lawson Thompson sued for a judgment of separation from bed and board on the ground that his wife had abandoned or deserted him. He prayed also that the care and custody of the three minor children, issue of his marriage with the defendant, should be entrusted to his parents. The defendant averred in her answer that her leaving her husband was compelled by his habitual intemperance and cruel treatment. She set up in her answer a reconventional demand for a divorce on the ground of adultery, and prayed that the care and custody of the three children should be entrusted to her, or if not to her to her parents. The court after a hearing of the case on its merits gave the wife an absolute divorce. The judge ordered that two of the children, who were then residing with their father's parents, should remain with them and that the other child, who was residing with his mother's parents, should remain with them, until the judge could give further consideration to the conflicting claims for the care and custody of the children. The judge directed that an investigation should be made by the Department of Public Welfare as to whom the care and custody of the children should be entrusted. *Page 994 
Thereafter, on the report and recommendation of the Department of Public Welfare, the judge rendered judgment entrusting the custody and care of the children to their mother, but ordered that they should be kept in the home of her parents and under the observation of the Department of Public Welfare. The judge ordered the father to pay to the maternal grandparents of the children $20 a week for their support and maintenance until the further orders of the court.
The father of the children appealed, complaining only of that part of the judgment which gave the custody and care of the children to their mother and which ordered that they should be kept in the home of her parents. The appellant says in his brief that neither he nor the mother of the children is fit to have the care and custody of them; and he asks that this responsibility be entrusted to his parents.
There is nothing in the record that casts doubt upon the wisdom of the judge in entrusting the care and keeping of the three children to their mother in the home of her parents. His decision in that respect, having been reached after thorough consideration and after taking the precaution of having an investigation and report made by the Department of Public Welfare, is entitled to great faith. The judgment is subject to revision or rescission by the judge at any time if changing conditions should call for a revision or rescission of the judgment. Our conclusion is that the judgment appealed from should be affirmed.
The judgment is affirmed. *Page 995